MEMORANDUM OPINION

No. 04-09-00111-CV


IN RE NACHO JIMENEZ

Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Rebecca Simmons, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	February 25, 2009
 
PETITION FOR WRIT OF MANDAMUS DENIED
	On February 19, 2009, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief.  The court has considered relator's petition for writ of mandamus and
is of the opinion that relator is not entitled to the relief sought.  Accordingly, the petition for writ of
mandamus and the motion for emergency temporary relief are DENIED.  See Tex. R. App. P. 52.8(a). 
 							
								PER CURIAM
1.  This proceeding arises out of Cause No. 08-01-23163-MCVAJA, styled Soila Gonzalez Martinez v. Nacho
Jimenez, pending in the 365th Judicial District, Maverick County, Texas, the Honorable Amado J. Abascal, III presiding.